Citation Nr: 1759159	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a non-initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran presented sworn testimony before the undersigned Veterans Law Judge at a videoconference hearing held in April 2017.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

At the Board hearing, the Veteran waived initial RO review of evidence received since the January 2014 Statement of the Case, including updated VA treatment records procured after the hearing.  See 4/4/17 Hearing Transcript, pp. 2-3, 14.  Accordingly, the Board may proceed with appellate consideration.  38 C.F.R. §20.1304(c) (2017). 

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for an increased rating in certain circumstances.  In this case, however, the evidence of record does not suggest that the Veteran is unemployable due solely to his service-connected disabilities, namely his service-connected PTSD.  While the Veteran alleged in his October 2010 Notice of Disagreement that his "S/C PTSD condition precludes [him] from further employment," the evidence demonstrates that the Veteran has actually maintained gainful employment as a truck driver for the entirety of the appeals period.  Although the Veteran was on medical leave for a short period of time in 2010 due to a left shoulder/elbow injury, and has again been on medical leave since April 2015 due to subdural hemorrhaging, these are not service-connected conditions.  There is no indication in the record that the Veteran's service-connected disabilities, to include his PTSD, have precluded him from substantially gainful employment during the period on appeal.  As such, the Board finds that Rice is not applicable to this appeal and the current decision need not consider whether the Veteran meets the criteria for entitlement to a TDIU.


FINDING OF FACT

The Veteran's PTSD most closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and is not severe enough to result in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative has alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision (38 C.F.R. §§ 3.321, 4.126, 4.130) were previously provided to the Veteran in the January 2014 Statement of the Case.   Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.  

In a September 2010 rating decision, the Veteran's rating for his service-connected PTSD was raised from 50 percent disabling to 70 percent disabling, effective February 26, 2010.  The Veteran filed a timely Notice of Disagreement arguing that his service-connected PTSD resulted in total occupational and social impairment and should be rated as 100 percent disabling.

Having reviewed the electronic claims file, the Board concludes the Veteran's PTSD symptoms most closely approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with his current 70 percent disability rating for the entire appeals period.   38 C.F.R. § 4.130 (2017). 

From April 2009 to April 2010, the Veteran routinely described symptoms such as hypervigilance, hyperarousal, irritability, intrusive thoughts, isolative behavior, waking at night, and checking doors or the perimeter of his home.  Mental health treatment records from this time period were typically recorded during marital counseling sessions, and focused on improving the Veteran's communication skills with his now ex-spouse.  

The Veteran was afforded a VA examination in June 2010 to assess the severity of his service-connected PTSD.  The Veteran was neatly and casually dressed and cooperative with the examiner.  His affect was controlled and appropriate; his thinking was clear; his speech was normal; his fund of general knowledge was average; his thoughts were clear, logical, goal-directed, and linear; his attention and concentration were intact; and he exhibited no gross cognitive defects.  He reported judgmental auditory hallucinations.  He also reported daily sleep disturbances, including increased nightmares, and an overall feeling of irritability.  It was based on these VA examination findings that the RO appropriately increased the Veteran's rating for service-connected PTSD from 50 percent to 70 percent disabling. 

In April 2011, the Veteran reported symptoms of anxiety, depression, and hearing voices.  However, he described his mood, appetite, and sleep as "good," and denied suicidal/homicidal ideations.  Mental status examination results were mild, with the Veteran appearing casually attired and cooperative, and exhibiting a dysphoric affect reactive to topics.  Insight and judgment were recorded as fair.  The Veteran did not display psychotic features and his cognitive functioning was unimpaired.  These same mental status examination results were reported in July 2012 as well. 

VA mental status examination results obtained throughout 2014 and 2015 consistently listed the Veteran as having adequate hygiene and grooming, although he appeared older than his stated age.  He was calm and cooperative during examination, and presented with a tired mood and congruent affect.  Thought processes remained linear and goal-directed, and insight and judgment were recorded as fair.  The Veteran routinely reported subjective complaints of heightened stress, sleep impairments, and increased nightmares.  

The Veteran was afforded another VA examination in June 2015 to assess the severity of the service-connected PTSD.  During the in-person interview, the Veteran reported recent fleeting suicidal ideations, but without intent or any plans to harm himself.  He denied homicidal ideations.  He reported some verbal confrontations with others, but denied physical fights.  He denied depression, but endorsed feelings of decreased motivation and feelings of hopelessness.  He also endorsed feelings of anxiety, but denied panic attacks.  He continued to report derogatory auditory hallucinations.  Following mental status examination, the VA examiner opined that the Veteran's mental health symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which correlates to a 70 percent rating under the rating criteria set forth in 38 C.F.R. § 4.130 (2017). 

In May 2017 VA treatment records, the Veteran reported complaints of poor sleep, irritability, depression, social isolation, and chronic auditory hallucinations.  During mental status examination, the Veteran was charted as well-groomed, nourished, oriented to all spheres, with linear, goal directed thought processes and intact judgment, insight, attention, and concentration.

As the above treatment notes and VA examination results show, the Veteran's PTSD symptoms have manifested in obsessional rituals, such as perimeter checking; near-continuous depression affecting his ability to function independently, appropriately or effectively; impaired impulse control, such as unprovoked irritability; difficulty adapting to stressful situations; chronic sleep impairment; and nightmares.  Reviewing the rating criteria in 38 C.F.R. § 4.130, the Board finds the Veteran's PTSD symptoms are consistent and most closely match the 70 percent rating for the duration of the appeal.  

At no point during the appeals period have the Veteran's PTSD symptoms reached a level of severity consistent with a 100 percent disability rating.  The Veteran has only displayed one symptom directly contemplated by a 100 percent rating (persistent auditory hallucinations).  While the Veteran has routinely denied delusions and visual hallucinations,  he has experienced auditory hallucinations, variably described as ranging from occasional to persistent throughout the appeals period.  On several occasions, the Veteran reported derogatory or threatening auditory hallucinations, but he has generally indicated he ignores the voices inside his head and has learned techniques and coping mechanisms to manage these hallucinations.   

The Veteran has not displayed any other symptoms contemplated by a 100 rating during the appeals period.  38 C.F.R. § 4.130 (2017).  The Veteran has not exhibited gross impairment in thought processes or communications.  On the contrary, his treating clinicians have consistently reported his thought processes were linear, logical, and goal-directed, and his speech was spontaneous with regular rate and rhythm.  

The Veteran has not exhibited grossly inappropriate behavior or persistent danger of hurting self or others.  The Veteran has consistently denied suicidal and homicidal ideations and although he reports irritability, he has never attacked or injured family members or co-workers.  The Veteran has also failed to demonstrate an inability to perform activities of daily living during the appeals period.  During mental status examinations, the Veteran has been consistently described as cooperative with adequate grooming and hygiene.  Further, the Veteran has maintained steady gainful employment during the appeals period, aside from medical leaves due to physical injuries.  The record also demonstrates he has maintained social relationships with friends and female acquaintances, attended sporting events, and continues to attend weekly AA [alcoholic anonymous] meetings.  While he may be somewhat socially isolated, he does not have total social impairment.

Additionally, the Veteran has not exhibited disorientation to time or place, or severe memory loss.  He has been persistently described as oriented to time, place, and manner with adequate memory, concentration, and cognitive functioning throughout the duration of the appeal.  Although he recently reported during VA treatment his memory isn't as good as it used to be, that is not the severity of memory impairment contemplated by a 100 percent rating.  Lastly, there is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17  (Fed. Cir. 2013).  As such, the Board denies the Veteran's request for a disability rating in excess of the currently assigned 70 percent for the entire period on appeal.  Because the preponderance of the evidence is against the appeal for an increased disability rating in excess of 70 percent for PTSD for the period on appeal, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3 (2017). 


ORDER

For the entire increased rating period from February 26, 2010,  a non-initial disability rating in excess of 70 percent for service-connected PTSD is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


